DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed August 8, 2021 in response to the Office Action of April 6, 2021, is acknowledged and has been entered. Claims 116, 117, 126-129 are now pending and currently being examined. Claims 116, 117, and 126 are amended. 

Priority
Possible CIP status
2.	This application repeats a substantial portion of prior Application No. 15/644,890, filed 7/10/2017, and adds disclosure not presented in the prior application. The instant application discloses and claims SEQ ID NO:478 that is not disclosed in prior Application No. 15/644,890 or any prior applications. The prior applications only have 476 sequences filed and do not disclose SEQ ID NO:478. A sequence search for SEQ ID NO:478 does not reveal its presence in any of the prior filed applications. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
May 28, 2019.


New Rejections
(based on new considerations with effective filing date May 28, 2019)

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claim(s) 116, 117, 126-129 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 10,633,438, Crowe et al, published 2017.
Crowe et al teach or claim VHH SEQ ID NOs:8 and 57 that are identical to instant SEQ ID NO:478 (claims 1-8), wherein SEQ ID NO:8 comprises:
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = H
X103 = L

wherein SEQ ID NO:57 comprises:
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = K
X103 = L

See sequence alignments below. Crowe et al teach the VHH bind TNFα, pharmaceutical compositions comprising the VHH with acceptable carriers or diluents, and methods of treating Crohn’s disease comprising administering an effective amount of the VHH pharmaceutical composition to a subject (abstract; claims 1-8; col. 34-41; col. 87-88).
RESULT 1
US-15-273-353-8
; Sequence 8, Application US/15273353
; Patent No. 10633438

;  APPLICANT: VHsquared Limited, et al.
;  TITLE OF INVENTION: Polypeptides
;  FILE REFERENCE: 4045/1001
;  CURRENT APPLICATION NUMBER: US/15/273,353
;  CURRENT FILING DATE: 2016-09-22
;  PRIOR APPLICATION NUMBER: PCT/EP2016/057021
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: EP15162112.5
;  PRIOR FILING DATE: 2015-03-31
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: BiSSAP 1.3
; SEQ ID NO 8
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: ID38F
US-15-273-353-8

  Query Match             98.8%;  Score 557;  DB 1;  Length 115;
  Best Local Similarity   93.0%;  
  Matches  107;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSXXWMYWVRQAPGKELEWLSEINTNGLITXY 60
              ||||||||||||||||||||||||||||||  |||||||||||||||||||||||||| |
Db          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

Qy         61 XDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARXXXGXNKGQGTQVTVSS 115
               |||||||||||||||||||||||||||||||||||||   | ||||||||||||
Db         61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQHGLNKGQGTQVTVSS 115


RESULT 2
US-15-273-353-57
; Sequence 57, Application US/15273353
; Patent No. 10633438
; GENERAL INFORMATION
;  APPLICANT: VHsquared Limited, et al.
;  TITLE OF INVENTION: Polypeptides
;  FILE REFERENCE: 4045/1001
;  CURRENT APPLICATION NUMBER: US/15/273,353
;  CURRENT FILING DATE: 2016-09-22
;  PRIOR APPLICATION NUMBER: PCT/EP2016/057021
;  PRIOR FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: EP15162112.5
;  PRIOR FILING DATE: 2015-03-31
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: BiSSAP 1.3
; SEQ ID NO 57
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: ID37F
US-15-273-353-57

  Query Match             98.8%;  Score 557;  DB 1;  Length 115;
  Best Local Similarity   93.0%;  
  Matches  107;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSXXWMYWVRQAPGKELEWLSEINTNGLITXY 60
              ||||||||||||||||||||||||||||||  |||||||||||||||||||||||||| |
Db          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

Qy         61 XDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARXXXGXNKGQGTQVTVSS 115
               |||||||||||||||||||||||||||||||||||||   | ||||||||||||
Db         61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQKGLNKGQGTQVTVSS 115


5.	Claim(s) 116, 117, 126-129 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2016/156465, Crowe et al, published October 2016.
Crowe et al teach or claim VHH SEQ ID NOs:8 and 57 that are identical to instant SEQ ID NO:478 (claims 1-8), wherein SEQ ID NO:8 comprises:
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = H
X103 = L

wherein SEQ ID NO:57 comprises:
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = K
X103 = L



RESULT 1
BDG81494
ID   BDG81494 standard; protein; 115 AA.
XX
AC   BDG81494;
XX
DT   01-DEC-2016  (first entry)
XX
DE   Anti-TNF-alpha immunoglobulin chain ID38F protein SEQ ID NO: 8.
XX
KW   Immunoglobulin; TNF alpha ligand; antibody production; antibody therapy;
KW   antiinflammatory; autoimmune disease; autoimmune hepatitis;
KW   celiac disease; crohns disease; eczema; glomerulonephritis;
KW   immunosuppressive; inflammatory disease; irritable bowel syndrome;
KW   monoclonal antibody; mucositis; non-insulin dependent diabetes;
KW   pemphigus; psoriasis; scleroderma; sjoegrens syndrome; therapeutic;
KW   tumour necrosis factor-alpha; ulcerative colitis.
XX
OS   Lama glama.
XX
CC PN   WO2016156465-A1.
XX
CC PD   06-OCT-2016.
XX
CC PF   31-MAR-2016; 2016WO-EP057021.
XX
PR   31-MAR-2015; 2015EP-00162112.
XX
CC PA   (VHSQ-) VHSQUARED LTD.
XX
CC PI   Crowe S,  West M,  Roberts K,  Carlton T,  Maggiore L,  Cubitt M;
CC PI   Ray K;
XX
DR   WPI; 2016-62584M/70.
DR   N-PSDB; BDG81569, BDG81571, BDG81573, BDG81574.
XX
CC PT   New polypeptide comprising immunoglobulin chain variable domain that 
CC PT   binds to TNF-alpha used for treating autoimmune and/or inflammatory 
CC PT   disease e.g. Crohn's disease, irritable bowel disease, diabetes type II, 
CC PT   Sjogren's syndrome and eczema.
XX

XX
CC   The invention relates to a novel polypeptide comprising immunoglobulin 
CC   chain variable domain that binds to tumour necrosis factor-alpha (TNF-
CC   alpha), used for treating autoimmune and/or inflammatory disease. The 
CC   invention claims: a) a construct; b) a composition comprising the 
CC   polypeptide or the construct, and at least one diluent or carrier; c) a 
CC   polynucleotide encoding the polypeptide or construct; d) a cDNA 
CC   comprising the polynucleotide; e) a vector comprising the polynucleotide 
CC   or cDNA; f) a host cell transformed with the vector and which is capable 
CC   of expressing the polypeptide or construct; g) a method for the 
CC   preparation of a polypeptide; and h) a method for the preparation of a 
CC   construct. The polypeptide, composition or construct is used as a 
CC   medicament for treating an autoimmune and/or inflammatory disease such as
CC   Crohn's disease, ulcerative colitis, irritable bowel disease, diabetes 
CC   type II, glomerulonephritis, autoimmune hepatitis, Sjogren's syndrome, 
CC   celiac disease, drug- or radiation-induced mucositis, pemphigus, 
CC   psoriasis, eczema or scleroderma. The present sequence represents a llama
CC   monoclonal antibody ID38F TNF-alpha immunoglobulin chain variable region 
CC   protein, used in the composition which is used in the medicament for 
CC   treating an autoimmune and/or inflammatory disease.
XX
SQ   Sequence 115 AA;

  Query Match             98.8%;  Score 557;  DB 23;  Length 115;
  Best Local Similarity   93.0%;  
  Matches  107;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSXXWMYWVRQAPGKELEWLSEINTNGLITXY 60
              ||||||||||||||||||||||||||||||  |||||||||||||||||||||||||| |
Db          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

Qy         61 XDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARXXXGXNKGQGTQVTVSS 115
               |||||||||||||||||||||||||||||||||||||   | ||||||||||||
Db         61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQHGLNKGQGTQVTVSS 115


RESULT 2
BDG81543
ID   BDG81543 standard; protein; 115 AA.
XX
AC   BDG81543;
XX
DT   01-DEC-2016  (first entry)
XX
DE   Anti-TNF-alpha immunoglobulin chain ID37F protein SEQ ID NO: 57.
XX
KW   Immunoglobulin; TNF alpha ligand; antibody production; antibody therapy;
KW   antiinflammatory; autoimmune disease; autoimmune hepatitis;
KW   celiac disease; crohns disease; eczema; glomerulonephritis;
KW   immunosuppressive; inflammatory disease; irritable bowel syndrome;
KW   monoclonal antibody; mucositis; mutein; non-insulin dependent diabetes;
KW   pemphigus; psoriasis; scleroderma; sjoegrens syndrome; therapeutic;
KW   tumour necrosis factor-alpha; ulcerative colitis.

OS   Lama glama.
OS   Synthetic.
XX
CC PN   WO2016156465-A1.
XX
CC PD   06-OCT-2016.
XX
CC PF   31-MAR-2016; 2016WO-EP057021.
XX
PR   31-MAR-2015; 2015EP-00162112.
XX
CC PA   (VHSQ-) VHSQUARED LTD.
XX
CC PI   Crowe S,  West M,  Roberts K,  Carlton T,  Maggiore L,  Cubitt M;
CC PI   Ray K;
XX
DR   WPI; 2016-62584M/70.
XX
CC PT   New polypeptide comprising immunoglobulin chain variable domain that 
CC PT   binds to TNF-alpha used for treating autoimmune and/or inflammatory 
CC PT   disease e.g. Crohn's disease, irritable bowel disease, diabetes type II, 
CC PT   Sjogren's syndrome and eczema.
XX
CC PS   Example 14; SEQ ID NO 57; 145pp; English.
XX
CC   The invention relates to a novel polypeptide comprising immunoglobulin 
CC   chain variable domain that binds to tumour necrosis factor-alpha (TNF-
CC   alpha), used for treating autoimmune and/or inflammatory disease. The 
CC   invention claims: a) a construct; b) a composition comprising the 
CC   polypeptide or the construct, and at least one diluent or carrier; c) a 
CC   polynucleotide encoding the polypeptide or construct; d) a cDNA 
CC   comprising the polynucleotide; e) a vector comprising the polynucleotide 
CC   or cDNA; f) a host cell transformed with the vector and which is capable 
CC   of expressing the polypeptide or construct; g) a method for the 
CC   preparation of a polypeptide; and h) a method for the preparation of a 
CC   construct. The polypeptide, composition or construct is used as a 
CC   medicament for treating an autoimmune and/or inflammatory disease such as
CC   Crohn's disease, ulcerative colitis, irritable bowel disease, diabetes 
CC   type II, glomerulonephritis, autoimmune hepatitis, Sjogren's syndrome, 
CC   celiac disease, drug- or radiation-induced mucositis, pemphigus, 
CC   psoriasis, eczema or scleroderma. The present sequence represents a llama
CC   monoclonal antibody ID37F TNF-alpha immunoglobulin chain variable region 
CC   protein, used in the composition which is used in the medicament for 
CC   treating an autoimmune and/or inflammatory disease.
XX
SQ   Sequence 115 AA;

  Query Match             98.8%;  Score 557;  DB 23;  Length 115;
  Best Local Similarity   93.0%;  
  Matches  107;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSXXWMYWVRQAPGKELEWLSEINTNGLITXY 60

Db          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

Qy         61 XDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARXXXGXNKGQGTQVTVSS 115
               |||||||||||||||||||||||||||||||||||||   | ||||||||||||
Db         61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQKGLNKGQGTQVTVSS 115


6.	Claim(s) 116, 117, 126-129 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent 10,772,839, Crowe et al, filed September 25, 2018.
Crowe et al teach or claim VHH SEQ ID NOs:27 and 28 that are identical to instant SEQ ID NO:478 (claims 1-21), wherein SEQ ID NO:27 comprises:
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = K
X103 = L

wherein SEQ ID NO:28 comprises:
X31 = S
X32 = H
X59 = H
X61 = G
X99 = N
X100 = Q
X101 = H
X103 = L

See sequence alignments below. Crowe et al teach the VHH bind TNFα, pharmaceutical compositions comprising the VHH with acceptable carriers or diluents, and methods of treating Crohn’s disease comprising administering an effective amount 

RESULT 3
US-16-140-843-27
; Sequence 27, Application US/16140843
; Patent No. 10772839
; GENERAL INFORMATION
;  APPLICANT: VHsquared Limited
;  TITLE OF INVENTION: COMPOSITIONS
;  FILE REFERENCE: VHS-P1917PCT
;  CURRENT APPLICATION NUMBER: US/16/140,843
;  CURRENT FILING DATE: 2018-09-25
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: BiSSAP 1.3
; SEQ ID NO 27
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: ID37F
US-16-140-843-27

  Query Match             98.8%;  Score 557;  DB 3;  Length 115;
  Best Local Similarity   93.0%;  
  Matches  107;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSXXWMYWVRQAPGKELEWLSEINTNGLITXY 60
              ||||||||||||||||||||||||||||||  |||||||||||||||||||||||||| |
Db          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

Qy         61 XDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARXXXGXNKGQGTQVTVSS 115
               |||||||||||||||||||||||||||||||||||||   | ||||||||||||
Db         61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQKGLNKGQGTQVTVSS 115


RESULT 4
US-16-140-843-28
; Sequence 28, Application US/16140843
; Patent No. 10772839
; GENERAL INFORMATION
;  APPLICANT: VHsquared Limited
;  TITLE OF INVENTION: COMPOSITIONS
;  FILE REFERENCE: VHS-P1917PCT
;  CURRENT APPLICATION NUMBER: US/16/140,843
;  CURRENT FILING DATE: 2018-09-25
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: BiSSAP 1.3
; SEQ ID NO 28
;  LENGTH: 115
;  TYPE: PRT

;  FEATURE:
;  OTHER INFORMATION: ID38F
US-16-140-843-28

  Query Match             98.8%;  Score 557;  DB 3;  Length 115;
  Best Local Similarity   93.0%;  
  Matches  107;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSXXWMYWVRQAPGKELEWLSEINTNGLITXY 60
              ||||||||||||||||||||||||||||||  |||||||||||||||||||||||||| |
Db          1 DVQLVESGGGLVQPGGSLKLSCAASGFDFSSHWMYWVRQAPGKELEWLSEINTNGLITHY 60

Qy         61 XDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARXXXGXNKGQGTQVTVSS 115
               |||||||||||||||||||||||||||||||||||||   | ||||||||||||
Db         61 GDSVKGRFTVSRNNAANKMYLELTRLEPEDTALYYCARNQHGLNKGQGTQVTVSS 115


7.	All other rejections and objections recited in the Office Action mailed April 6, 2021 are hereby withdrawn in view of amendments.


8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642